ACCEPTED
                                                                                                                             03-15-00314-CV
                                                                                                                                     7692175
                                                                                                                 THIRD COURT OF APPEALS
                                                                                                                             AUSTIN, TEXAS
 STONE LOUGHLIN & SWANSON, LLP                                                                      P.O. BOX 30111      11/5/2015 8:45:16 AM
                                                                                                                           JEFFREY D. KYLE
 ATTORNEYS AT LAW                                                                                   AUSTIN, TEXAS 78755
                                                                                                                                      CLERK
                                                                                                    512.343.1300
                                                                                                    512.343.1385 FAX
 DAN PRICE
 DPRICE@SLSAUSTIN.COM
                                                                                                    WWW.SLSAUSTIN.COM
                                                                                                      FILED IN
                                                                                               3rd COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
November 5, 2015
                                                                                               11/5/2015 8:45:16 AM
                                                                                                 JEFFREY D. KYLE
                                                                                                       Clerk

Via E-Filing
Jeffery D. Kyle, Clerk
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547

Re:          California Insurance Guarantee Association, Oklahoma Property and Casualty Insurance
             Guaranty Association and Texas Property and Casualty Insurance Guaranty Association v.
             Hill Brothers Transportation, Inc., Cause No. 03-15-00314-CV, in the 3rd Court of Appeals
             Texas, Trial Court No. D-1-GN-09-001010; SLS No. 21744

Dear Mr. Kyle:

Appellants California Insurance Guarantee Association, Oklahoma Property and Casualty Insurance
Guaranty Association, and Texas Property and Casualty Insurance Guaranty Association provide
notice to the Court and to Appellee Hill Brothers Transportation, Inc. that Appellants intend to argue
this case before the Court on December 2, 2015, at 9 a.m.

The undersigned will argue on behalf of all Appellants.

Very truly yours,

STONE LOUGHLIN & SWANSON, LLP



Dan Price
DP/rer
G:\SLS\21744\Correspondence\2015-11-05 DP to 3rd COA (Intent to Argue Case).wpd



cc:          Via E-Filing
             Patrick Pearsall
             Adrian Ciechanowicz
             DUGGINS WREN MANN & ROMERO, LLP
             P.O. Box 1149
             Austin, Texas 78767-1149


                             OFFICES LOCATED AT 3508 FAR WEST BOULEVARD, SUITE 200, AUSTIN, TEXAS 78731